Title: To Thomas Jefferson from C. W. F. Dumas, 12 September 1788
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


          
            
              Monsieur
            
            Lahaie 12e. 7br. 1788
          
          Je m’étois proposé l’honneur d’écrire aujourd’hui à Votre Excellence, selon ma Lettre d’hier, sur un Message singulier que je reçus hier. Toute réflexion faite, il vaut mieux différer cela jusqu’à la semaine prochaine, afin de mettre le tout en son entier sous les yeux du Congrès et de Votre Excellence, m’étant engagé d’ici à Lundi matin à répondre au dit Message, et à un autre reçu ce matin après ma réponse provisionelle à celui d’hier. Je suis avec grand respect De Votre Exce. Le très-humble & très-obéissant serviteur
          
            C W F Dumas
          
        